Citation Nr: 1013584	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include low back strain and intervertebral disc syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 

INTRODUCTION


This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a May 2007 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Petersburg, Florida in which 
the RO denied the benefit sought on appeal.  The appellant, 
who had active service from August 1960 to May 1964, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in January 
2010.  At that time, he requested additional time to submit 
evidence in support of his claim. January 2010 BVA hearing 
transcript, pgs. 16-17.  In February 2010, the appellant 
submitted such evidence in the form of a private medical 
opinion, with a signed waiver of RO consideration. See letter 
from J.O., M.D. dated in February 2010; February 2010 waiver 
from appellant.  

Upon review of all evidence of record, the Board finds that 
additional development of the claim is necessary.  As such, 
the claim is hereby REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  The RO will 
contact the appellant and inform him that further action is 
required on his part.  


REMAND

In this appeal, the appellant seeks service connection for a 
low back disorder he believes developed as a result of his 
involvement in a motor vehicle accident during his period of 
service. See appellant's statements; January 2010 BVA hearing 
testimony.  In this regard, the appellant alleges that he was 
struck by a motor vehicle while crossing a street in service 
in 1961; that he was treated for a hip injury as a result of 
this accident while in service; and that he began 
experiencing back symptomatology in service for which he did 
not seek medical treatment. Id.  
Post-service, the appellant asserts that he experienced back 
pain soon after service discharge; that he obtained medical 
treatment for his back after service; and that he has 
continued to experience back pain and problems since service. 
Id.  Therefore, he contends that his current back disorder is 
likely related to service. Id.  
  
The United States Court of Appeals for the Federal Circuit 
(the "Federal Circuit Court") has held that lay evidence is 
one type of evidence that must be considered when evaluating 
a veteran's service connection claim; and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements. 

In Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), the 
United States Court of Appeals for Veterans Claims (the 
"Court") indicated that varicose veins was a condition 
involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the appellant's 
lay testimony regarding back symptomatology in service 
represents competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007), the Federal Circuit Court determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify 
the condition where the condition is simple, for example a 
broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical 
professional.  The relevance of lay evidence is not limited 
to the third situation, but extends to the first two as well. 
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.


Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")). 

In this case, a review of the appellant's service treatment 
records reveals that they are somewhat supportive of the 
appellant's claim in that they reflect the appellant reported 
being involved in a car accident in April 1961. See service 
treatment records.  Since the appellant is competent to 
report the activities he participated in during service as 
well as to report that he has had back problems since the in-
service motor vehicle accident, the Board turns to the 
question of whether there is any competent evidence of record 
that reflects that the appellant's diagnosed back disorder is 
related to his motor vehicle accident in service. See Layno 
v. Brown, supra. 

In support of his claim, the appellant recently submitted a 
letter from J.O., M.D. in which Dr. O. essentially stated 
that he has been treating the appellant for his condition of 
"degenerative disc disease with associated disc protrusion 
at L4-5, facet hypertrophy of the lumbar spine with foraminal 
narrowing and associated mild central stenosis at L2-3 and 
L4-5." February 2010 letter from J.O., M.D.  In his letter, 
Dr. O. indicated that the appellant has had back symptoms 
greater than 40 years that have been persistent and 
progressively getting worse; and that the appellant stated 
that his back symptoms were due to an injury sustained during 
his military service in which he was involved in a motor 
vehicle accident. Id.  After reviewing copies of the 
appellant's medical treatment records and hearing the 
appellant's personal account of the accident he experienced 
and the injury sustained in service, Dr. O. opined that it is 
more likely than not that there is a direct relationship 
between the appellant's post-service low back strain and 
intervertebral syndrome and the 1961 motor vehicle accident 
from service. Id.  In doing so, Dr. O. reported that the 
appellant had undergone all appropriate conservative 
management of his back problems in the past, to include 
activity modification and medical management that involved a 
surgical decompressive laminectomy performed in the 1990s. 
Id.  Dr. O. reported that the appellant continued to 
experience back pain and discomfort despite all efforts at 
conservative treatment; and that his orthopedic practice 
would continue to manage the appellant's medical treatment. 
Id.  
 
While the appellant testified that he received medical 
treatment for his back soon after his separation from service 
and Dr. O.'s letter reflects a review of copies of the 
appellant's medical treatment records, the Board's review of 
the claims file fails to reveal records of such medical 
treatment. See January 2010 BVA hearing testimony; February 
2010 letter from J.O., M.D.  As the above-referenced medical 
records are clearly pertinent to the medical question at 
issue in this appeal, the Board finds that a remand of this 
case is necessary in order for those records to be associated 
with the claims file.  

Additionally, in light of the above-referenced evidence and 
the holding of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Board finds that doubt has been raised as to the 
possibility that the appellant's current back disorder may be 
related to the motor vehicle accident that appears to have 
occurred during the appellant's period of service.  As such, 
the Board concludes that a VA medical opinion should be 
obtained that addresses this medical issue.  In making this 
finding, the Board acknowledges Dr. O.'s medical opinion that 
it is more likely than not that there is a direct 
relationship between the appellant's post-service low back 
disorder and his period of service.  However, as none of the 
appellant's post-service medical records are contained in the 
claims file and the Board is uncertain as to whether Dr. O. 
took into consideration all of the appellant's medical 
records (to include the appellant's service treatment records 
as those records pertain to the appellant's medical treatment 
in relationship to the motor vehicle accident in service) in 
formulating his opinion, the Board concludes that a VA 
medical opinion remains warranted.   



Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's service connection 
claim, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  As discussed in the narrative 
above, the RO should contact the 
appellant and request the names, 
addresses and authorizations for any 
medical provider from whom the 
appellant has received medical 
treatment associated with his back 
symptomatology since his separation 
from service, to specifically include 
an authorization for Dr. J.O. (see 
above) and the medical providers 
referenced during the appellant's 
January 2010 BVA hearing. See January 
2010 BVA hearing transcript, p. 13.  
After obtaining the authorizations, the 
RO should attempt to associate these 
medical records with the claims file.  
The appellant should also be informed, 
in the alternative, that he may obtain 
these records himself and submit them 
to the RO. 

3.  Subsequent to the completion of the 
foregoing directives, the RO should 
afford the appellant a VA orthopedic 
examination for the purpose of 
obtaining a medical opinion as to 
whether it is at least as likely as not 
that the appellant's current low back 
disorder is etiologically related to 
the appellant's military service based 
upon a review of all evidence of 
record, to include (but not limited to) 
the appellant's service records, post-
service records, statements and 
testimony contained in the claims file.  
As such, the  appellant's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
discuss the rationale for any opinion 
expressed.  If no opinion can be 
rendered, without resorting to pure 
speculation, the examiner should 
explain why this is not possible. 

4.  After considering all of the 
evidence of record, the RO should 
review on the merits the appellant's 
claim of entitlement to service 
connection for a low back disorder.  If 
the benefit sought is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

